Citation Nr: 1547930	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include alcohol abuse and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied service connection for alcohol abuse, bilateral hearing loss, and for bilateral knee disabilities.  

The case was later transferred to the Newark, New Jersey, Regional Office (RO).

An RO decision dated in August 2013 addressed the issues of entitlement to service connection for alcohol abuse, bilateral hearing loss, and bilateral knee disabilities on the basis of whether new and material evidence had been received.  The RO determined that new and material evidence had not been received to reopen the claims for entitlement to service connection for alcohol abuse, bilateral hearing loss, and for bilateral knee disabilities.  However, the March 2006 RO decision (noted above) that denied the issues of entitlement to service connection for alcohol abuse, bilateral hearing loss, and bilateral knee disabilities, was not final.  The Board notes that since the March 2006 RO decision, the Veteran's service personnel records were associated with the record in July 2014.  As additional service department records have been received relating to the Veteran's claims, VA must reconsider the Veteran's claims for entitlement to service connection for alcohol abuse, bilateral hearing loss, and for bilateral knee disabilities without regard to the finality of the March 2006 decision.  38 C.F.R. § 3.156(c) (2015).  

A March 2015 RO decision denied service connection for PTSD.  

Additionally, the Board acknowledges that distinctly diagnosed diseases are usually considered separate claims.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  However, in the instant case, as to the claim for service connection for alcohol abuse, the Board notes that the Veteran and his representative have consistently referred to psychiatric problems, to include alcohol abuse.  For example, in an October 2013 statement, the Veteran indicated that he was hospitalized for alcohol abuse during service, that he suffered from PTSD, and that his alcohol abuse was secondary to his PTSD.  Additionally, in a July 2015 informal hearing presentation, the Veteran's representative maintained that the Veteran was previously denied for a mental health condition in March 2006, that he subsequently filed a claim for PTSD, and that he reported that he had seen the deaths and injuries of fellow servicemen while he was on active duty.  The Veteran's representative also reported that the Veteran had documented behavioral counseling during service.  As noted above, service connection for PTSD was denied in a March 2015 RO decision.  The Board observes that it is clear that the Veteran has been claiming entitlement to service connection for his acquired psychiatric symptoms, however diagnosed, including alcohol abuse and PTSD, throughout the appeal period.  For these reasons, the Board will address the claim as entitlement to service connection for an acquired psychiatric disorder, to include alcohol abuse and PTSD.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include alcohol abuse and PTSD, as well as bilateral hearing loss and bilateral knee disabilities that are all related to service.  He specifically maintains that he was hospitalized for alcohol abuse during service and that he had documented behavioral problems.  The Veteran also reports, as to a PTSD stressor, that he witnessed the deaths and injuries of fellow servicemen and that he was exposed to hazardous military duty in the Demilitarized Zone in Korea.  The Veteran further indicates that he suffered acoustic trauma from artillery, canons, and tanks during service.  He states that he injured both knees during service and that he was specifically treated for right knee problems during service.  

The Veteran is competent to report having psychiatric problems, hearing problems, and right knee and left knee problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from November 1988 to January 1990.  His DD-Form 214 indicates that he had ten months and twenty-one days of foreign service.  His occupational specialty was listed as a cannon crewmember for eleven months.  The Veteran's service personnel records indicate that he had several Article 15s and that he was counseled on occasions for his behavior.  His character of service was listed as under honorable conditions.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any psychiatric problems or left knee problems.  Such records also do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (2015).  Such records do show treatment for alcohol abuse, a notation that the Veteran was anxious, and treatment for right knee problems.  A June 1989 treatment report noted that the Veteran was seen for a swollen right knee.  He reported that he injured his right knee playing basketball.  The assessment was a swollen right knee.  

A July 1989 treatment entry indicated that the Veteran was seen for complaints of stiffness in his right knee.  It was noted that he just completed a profile for a right knee problem.  The assessment was possible strain of ligaments.  

An October 1989 ADAPCP Client Intake/Screening Record related a diagnosis of "alcohol", medical.  A December 1989 ADAPCP Client Intake/Screening Record also related a diagnosis of "alcohol."  

An October 1989 mental status evaluation report noted that the Veteran's behavior was hyperactive.  The examiner indicated that the Veteran was fully alert and oriented, and that his mood or affect was anxious.  It was noted that the Veteran's thought process was clear and that his thought content was normal.  The examiner reported that the Veteran's memory was good.  The examiner stated that the Veteran had the mental capacity to understand and participate in proceedings.  

Post-service private and VA treatment records do not specifically show treatment for psychiatric problems, to include alcohol abuse and PTSD, or for right and left knee problems.  The Veteran has reported that he presently suffers from alcoholism, psychiatric problems, and right and left knee problems.  Post-service VA examination reports do show treatment for complaints of bilateral hearing loss.  

An October 2006 VA audiological examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he had hearing loss for a few years.  He stated that he was in an Army artillery unit and that he was exposed to very loud noise from canons and that he spent a significant amount of time in a tank.  He stated that he used no hearing protection devices during service.  The Veteran indicated that he had no recreational or occupational noise exposure.  It was noted that tinnitus was not reported.  

The examiner reported results indicative of right ear hearing loss, but not left ear hearing loss, as defined by 38 C.F.R. § 3.385.  As to a diagnosis, the examiner indicated that the Veteran displayed a mixed hearing loss in the right ear and that an ears, nose, and throat evaluation should be conducted to determine if his hearing thresholds could be improved with medical intervention.  The examiner commented that it was her opinion that the Veteran's hearing loss was not related to his military service as his hearing loss was stable from his induction to his separation examinations.  

The Board observes that the examiner essentially indicated that the Veteran's bilateral hearing loss was not related to his period of service because hearing loss was not documented in service.  The Board notes, however, in regard to a claim of entitlement to service connection for hearing loss, the absence of documented hearing loss while in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Additionally, the Board observes that the examiner did not address any reports by the Veteran of hearing problems during service and since service.  See Davidson, 581 F.3d at 1313.  

Further, a June 2013 VA audiological examination report indicated that the Veteran's claims file was not reviewed.  The examiner reported that the test results were not judged to be reliable and that they were not valid for rating purposes.  The diagnoses were sensorineural hearing loss, in the frequency of 500 to 4000 Hertz, in the Veteran's right ear and left ear.  An opinion as to the etiology of the Veteran's hearing loss was not provided.  

The Board notes that the Veteran has not been afforded VA examinations as to his claims for service connection for an acquired psychiatric disorder, to include alcohol abuse and PTSD, and for bilateral knee disabilities.  

In light of the deficiencies with the VA audiological examination reports noted above, and the lack of VA examinations as to claimed acquired psychiatric disorder, to include alcohol abuse and PTSD, and his claimed bilateral knee disabilities, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for an acquired psychiatric disorder, to include alcohol abuse and PTSD; bilateral hearing loss; and bilateral knee disabilities.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment must be obtained and added to the record.  

Finally, the Board notes a November 2014 VA treatment record noted that a call from a concerned health nurse indicated that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  The Board observes that VA is obliged to attempt to obtain and consider any potentially pertinent SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2015); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As such records may be relevant to the Veteran's claims, an attempt should be made to obtain those records.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, to include alcohol abuse and PTSD, as well as for hearing problems and right and left knee problems since November 2014.  Obtain copies of any relevant medical records which are not already in the claims file.  Document any unsuccessful efforts to obtain such records.  

2.  Request from the Social Security Administration (SSA) complete copies of any medical and legal records related to any disability claim asserted by the Veteran.  All attempts to fulfill this development must be documented in the claim file.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine if he meets the criteria for a diagnosis of  PTSD as a result of a verified stressor, or from any other acquired psychiatric disorder, to include alcohol abuse.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must clearly identify each acquired psychiatric disability diagnosis, to include alcohol abuse, found to be present, and a diagnosis of PTSD must be ruled in or excluded.  

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder, to include alcohol abuse, is etiologically related to the Veteran's period of service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that he suffered from psychiatric problems during service and since service.  The examiner must also comment on the Veteran's treatment for alcohol abuse during service, as well as his documented behavioral problems and notations that he was hyperactive and anxious.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral hearing loss.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently has a hearing loss disability.  If hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that his hearing loss was first manifested during his period of service, and has continued since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral knee disabilities.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right knee and left knee disabilities.  

The examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right knee and left knee disabilities are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for right knee problems during service, as well as his reports that he suffered from right and left knee problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.

6.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




